Reasons For Allowance
Claims 1 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance: in combination with other limitations of the claims the prior arts made of record fail to suggest  a memory system comprising memory controller including: an encoder configured to convert an input symbol to a 11codeword by using an encoding code table; and a decoder configured to convert the codeword to an output symbol by using a decoding code table, the encoder including: a first code table updating section configured to update the 15encoding code table in response to an appearance pattern of a symbol; and an encoding flow controlling section configured to control input to the first code table updating section by using a first data amount indicating a data amount of the input symbol, the first data amount being 20calculated based on the input symbol, the decoder including: a second code table updating section configured to update the decoding code table in response to an appearance pattern of a symbol; and 25a decoding flow controlling section configured to control input to the second code table updating section by using a second data amount indicating a data amount of the output symbol, the second data amount being calculated based on the output symbol in the same way as 91 the calculation of the first data amount as claimed in claim 1. 
Also, in combination with other limitations of the claims the prior arts made of record fail to suggest a memory controller including: 20an encoder configured to convert an input symbol to a codeword by using an encoding code table; and a decoder configured to convert the codeword to an output symbol by using a decoding code table, the encoder including: 25a first code table updating section configured to update the encoding code table in response to an appearance pattern of a symbol; and an encoding flow controlling section configured to control 93 input to the first code table updating section by using a first data amount reflecting a data amount of the input symbol, the first data amount being estimated based on a first type indicating a type of the input symbol, the decoder including: 5a second code table updating section configured to update the decoding code table in response to an appearance pattern of a symbol, and a decoding flow controlling section configured to control input to the second code table updating section by using a second data 11amount reflecting a data amount of the output symbol, the second data amount being estimated based on a second type indicating a type of the codeword as claimed in claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804. The examiner can normally be reached Monday-Thursday 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN B JEANGLAUDE/Primary Examiner, Art Unit 2845